Title: To James Madison from Ignacio Álvarez Thomas, 26 May 1815 (Abstract)
From: Álvarez Thomas, Ignacio
To: Madison, James


                    § From Ignacio Álvarez Thomas. 26 May 1815, Buenos Aires. Takes the opportunity offered by Brig. Gen. José Miguel Carrera’s journey to the United States to present to JM his respects and those of the provinces he commands. These have had the misfortune of being unable to strengthen their ties with their brothers to the north owing to the war between the United States and Great Britain, but the treaty of peace recently enacted has put an end to these inconveniences. Thinks it his duty to explain to JM the needs of these people, and the glory JM would earn for aiding them in their heroic enterprise by providing articles of war, for which Thomas’s government would pay punctually. Carrera will inform JM in person of the revolutionaries’ situation and the types of aid they most need, which Thomas confidently hopes will be provided through JM’s generosity.
                